Citation Nr: 0947972	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-04 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) 
and depression.

3.  Entitlement to an initial compensable evaluation for 
chronic sinus disease.

4.  Entitlement to an initial compensable evaluation for 
headaches.

5.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical low back sprain with degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran had active duty service with the United States 
Navy from September 1978 to July 1992.  He also had a period 
of active duty with the United States Army from August 2004 
to December 2005 while a member of the Tennessee Army 
National Guard (TNARNG).

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for left foot and psychiatric 
disabilities, and granted service connection for a low back 
disability rated 10 percent disabling, a headache disorder 
rated noncompensable, and a sinus condition rated 
noncompensable.

In a June 2009 rating decision, the RO denied service 
connection for PTSD.  However, this issue was already on 
appeal as a claimed "stress problem."  The Board has 
recharacterized the issue to encompass all psychiatric 
disabilities, as per Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

The Veteran testified at a November 2009 personal hearing 
held at the RO.  At that time, the Veteran waived RO 
consideration of newly submitted evidence, including updated 
VA treatment records.  A transcript of the hearing is 
associated with the claims file.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for mechanical low back sprain with 
degenerative disc disease, and entitlement to compensable 
evaluations for a chronic sinus disease and headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran engaged in combat while on active duty in 
Iraq.

2.  A left foot heel disability was incurred on active duty.

3.  Currently diagnosed PTSD is related to conceded combat 
stressors.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot 
disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).

2.  The criteria for service connection for psychiatric 
disability, to include PTSD and depression, have been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  With respect to the issues of service 
connection for a left foot disability and a psychiatric 
disability, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."   If the claimed stressor is 
related to combat, the Veteran's lay testimony alone is 
sufficient to establish the occurrence of the alleged 
stressor when the allegation is consistent with the facts and 
circumstances of his service.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

A.  Left Foot Disability

The Veteran alleges that while serving in Iraq, he injured 
his left foot jumping from a vehicle onto a rough street, and 
he has had pain ever since.

Service treatment records demonstrate in-service treatment 
for left foot pain.  He received injections for plantar 
fasciitis following repeated complaints of left heel pain.  
X-rays showed no bony abnormalities.  

Post service treatment records reveal a continued diagnosis 
of left foot plantar fasciitis, with heel pain.  Medications 
and orthotic heel inserts have not been effective in 
resolving the problem.

The evidence demonstrates an injury in service, and a current 
diagnosis of the same condition noted in service.  The 
Veteran is competent to testify as to the continuity and 
chronicity of his left foot problems, which serves to 
establish a nexus between the two.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, service 
connection for a left foot disability is warranted.

B.  Psychiatric Disability

The Veteran contends that since experiencing combat and the 
stresses of duty in Iraq, he has had increasing psychiatric 
symptoms.  He began drinking heavily upon his return from 
Iraq.  Service treatment records reflect no in-service 
complaints or history of psychiatric problems.  Records 
reflect current diagnoses of PTSD, major depression, and 
alcohol dependence.  He had also been diagnosed in the past 
with bipolar disorder.  Doctors associate PTSD with the 
Veteran's stressful experiences in Iraq while on patrol.

Personnel records indicate that the Veteran was deployed as a 
cannon crewmember in a field artillery unit, a combat 
specialty.  He states that he participated in daily patrols, 
to include operating checkpoints, watching for improvised 
explosive devices (IEDs), and "kicking down doors."  He 
maintains he was fired on at times, and was present at the 
explosions of IEDs.  He also alleges that he helped to pull 
dead bodies from a canal.

On a November 2005 post-deployment questionnaire, the Veteran 
denied witnessing any horrible events or seeing dead or 
wounded, and stated that he had not discharged his weapon in 
direct action against the enemy.  

The evidence of record establishes that the Veteran 
participated in combat with the enemy.  He assisted in the 
conduct of patrols in search of weapons and insurgents.  He 
was at all times in danger from IEDs and enemy combatants.  
These allegations are consistent with the facts and 
circumstances of his service.  While his statements upon his 
return from deployment serve to contradict his allegations of 
seeing and handling dead bodies, the remaining allegations 
reflect full participation in combat activities in Iraq.  The 
fact that he may never have had reason to discharge his 
weapon is not in and of itself fatal to a finding of combat.  
His duties placed him in situations and environments where 
the need to do so was not a mere possibility but a 
likelihood.  He was not in a rear or safe area.

Because the Veteran engaged in combat, his statements 
regarding the general stressors of service in Iraq are 
accepted as verified.  Doctors have associated his PTSD with 
those experiences.  Doctors have additionally associated 
depressive symptoms with the Veteran's Iraqi service.

Accordingly, service connection for a psychiatric disorder, 
to include PTSD and depression, is warranted.


ORDER

Service connection for a left foot disability is granted.

Service connection for a psychiatric disability, to include 
PTSD and depression, is granted.




REMAND

Remand is required for compliance with VA's duty to assist 
the Veteran in substantiating his claim, and to ensure a 
complete and adequate record for rating purposes.

A review of the claims file reveals that there are additional 
VA and private treatment records relevant to the Veteran's 
low back, sinus, and headache disabilities which have not 
been obtained.  At his November 2009 hearing, the Veteran 
stated that he was receiving private treatment, at VA 
expense, from a chiropractor.  Efforts must be made to obtain 
these records.  Further, complete VA treatment records are 
not associated with the claims file.  No records prior to 
January 2009 have been produced, and those which are of 
record are edited to include only psychiatric treatment or 
treatment for a left foot disability.  The missing records 
must be obtained.

Finally, VA examinations are required with regard to the 
back, sinus, and headache disabilities.  The July 2006 VA 
spine examination is over three years old, and subsequent 
records do not include sufficient findings or information to 
allow application of the rating schedule.  Moreover, a May 
2009 VA examination report indicated that there may be 
neurological manifestations of the low back disability 
present.

VA sinus and miscellaneous neurological examinations are 
required to clarify the frequency and severity of symptoms of 
the service connected disabilities.  Several doctors, and the 
Veteran, have associated headaches with the sinus condition, 
but other treatment records indicate the presence of 
headaches in the absence of sinus symptoms.  Examiners must 
clearly state whether current headaches are a manifestation 
of a sinus problem, or are an independently ratable 
disability.





Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Contact the Veteran and request a 
properly executed VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for the chiropractic care 
provider identified at the November 2009 
hearing, as well as for any other private 
care provider.

Upon receipt of a properly executed 
release, take appropriate steps to obtain 
complete treatment records from all 
identified sources.  In the alternative, 
inform the Veteran that he may obtain and 
submit the records personally.

2.  Obtain complete treatment records from 
the VA Medical Center at Mountain Home, 
all associated clinics, and any other VA 
facility identified by the Veteran or on 
the record, for the period of December 
2005 to the present.

3.  Schedule the Veteran for a VA Spine 
examination.  The examiner should fully 
describe the current status of the 
Veteran's service connected low back 
disability, to include identification and 
description of any neurological 
manifestations or impairment associated 
with the low back disability.

4.  Schedule the Veteran for VA Nose, 
Sinus, Larynx, and Pharynx, and VA 
Miscellaneous Neurological examinations.  
The claims folder must be reviewed in 
conjunction with the examination.  The 
examiners should clearly identify and 
describe all current manifestations of 
service connected sinus and headache 
conditions, to include frequency and 
severity of episodes and necessary 
treatments.  The examiners should specify 
whether a headache disorder exists 
separate and apart from a sinus condition, 
or whether headaches are merely 
symptomatic of sinus problems.  The 
examiners should comment on the 
possibility that use of nasal spray 
contributes to headaches.

5.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an SSOC and 
provide the Veteran and his representative 
an appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


